DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's election of Group I, Species 1 (fig.1 and 2) (claims 1-7) in the reply filed on March 18th 2022 is acknowledged. Non-elected of Group II-IV and Species 2-10 (claims 8-20) are withdrawn from consideration. Since the applicant did not point out errors of restriction; therefore, the restriction will be treated as without traverse. 
The requirement is deemed proper and is therefore made FINAL.
	However, further examination, Claims 4 and 7 do not read on Species 1, and they are clearly read on Species 6 or 7, because fig.1 does not disclose any “attenuator #7” and only Species 6 or 7 (fig. 6 or 7) disclose “attenuator #7”. 
Therefore, Claims 4 and 7 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 6 or 7.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 11th 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	Claims Status:
	Claims 1-20 are pending.
	Claims 4, 7-20 are withdrawn from consideration.
	Claims 1-3 and 5-6 are being examined as follow:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “laser light source” in claims 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “source" coupled with functional language “configured to irradiated…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “laser light source" has been described in Page 5 line 1 as a “laser oscillator”.
Claim limitation “film state measuring instrument” in claims 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “instrument" coupled with functional language “configured to measure…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “film state measuring instrument" has been described in Paragraph 0017 for elected species 1 as a sensor or detector that measure the reflectance of the semiconductor film.     
Claim limitation “laser light adjusting mechanism” in claims 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism" coupled with functional language “configured to adjust…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “laser light adjusting mechanism" has been described in Paragraph 0013 for elected species 1 as “partial reflection mirror”.       

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 2, the limitation“…is set to a timing…” is indefinite, because “a timing” is already cited in claim 1 which claim 2 depended on, it is unclear that there are two different timing or they are the same “timing”. Clarification is required.

Claim 3 recites "… at least one of a reflectance, a transmittance, an emissivity, and a resistance value of the semiconductor film…" The language renders the claim indefinite because it's unclear if this passage is partially modeled after the formulation of a Markush group, suggesting that only one of “a reflectance”, “a transmittance”, “an emissivity”, or “a resistance value of the semiconductor film” is required by the claim, or if at least one of each element is required. Because the claim does not recite a proper Markush group, Applicant should amend the claim to make the proper interpretation clear. For examination purposes, the claim will be understood as requiring at least one of “a reflectance”, “a transmittance”, “an emissivity”, or “a resistance value of the semiconductor film”. It is suggested that to amend as “…at least one selected from the group consisting of…”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In line with the claim interpretation 112f above, the film state measuring instrument is configured detect the state of the semiconductor film by measuring a reflectance (refer to the 112f above). Therefore, Claim 3 has failed to further limit the subject matter of claim 1 because it citing boarder subject matter with “…at least one of a reflectance, a transmittance, an emissivity, and a resistance value of the semiconductor film.…”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as unpatentable over LI et al (US2014/0256161A1).
	Regarding claim 1, LI (fig.2A) discloses a laser processing apparatus (refer to fig.2A) comprising: a laser light source (energy module 102, fig.2A) configured to irradiate a semiconductor film (refer as “semiconductor substrates” in the LI) with a laser beam (input pulse 224A, fig.2A); and a laser light adjusting mechanism (refer to Paragraph 0037 about “ pulse timing” and splitter 212, fig.2A) configured to adjust a timing (refer to Paragraph 0037 of “pulse timing”) at which the semiconductor film (refer as “semiconductor substrates” in the LI) is irradiated with a next laser beam and intensity of the laser beam (refer as Paragraph 0037 about adjusting and control of pulse timing and power output to each laser); adjusting the laser beam based on monitoring desired result (diagnostic module 233, fig. 2A and refer Paragraph 0036 and 0037).

    PNG
    media_image1.png
    460
    767
    media_image1.png
    Greyscale

LI (fig.2A) does not discloses a film state measuring instrument configured to measure a state of the semiconductor film after the semiconductor film is irradiated with the laser beam; adjusting the laser beam according to the state of the semiconductor film measured by the film state measuring instrument.
Another embodiment, LI (fig.6) discloses a film state measuring instrument (imaging module 600, fig.6) configured to measure a state of the semiconductor film after the semiconductor film is irradiated with the laser beam (refer to Paragraph 0075 cited: “…The sampling optic 612 has a reflective surface 618 optically coupled to the substrate support and to the detecting module 616. Energy from the aperture member 116 enters the transmitting optic 602, passing through the first transmitting optic 610, the sampling optic 612, and the second transmitting optic 614 to illuminate a substrate disposed on the work surface 120 of the substrate support 110. Energy reflected from the substrate travels back through the second transmitting optic 614 and reflects from the reflective surface 620 of the sampling optic 612. The reflected energy is directed to the detecting optic 616....”).

    PNG
    media_image2.png
    475
    590
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LI (fig.2A)’s “diagnostic module 233”  with LI (fig.6)’s “imaging module 600”, as LI already discloses that it is an alternative embodiment, in order to provide the capability to monitor the result on the semiconductor film directly, such that would provide a better control of irradiation on semiconductor film and reduce defect on the irradiation.

Regarding claim 2, the modification of LI (fig.2a and 6) discloses substantially all features set forth in claim 1, LI already discloses wherein the timing (refer to paragraph 0037 “pulse timing”) at which the semiconductor film (refer as “semiconductor substrates” in the LI) is irradiated with the laser beam (input pulse 224A, fig.2A) is set to a timing (refer to adjusting “pulse timing” in Paragraph 0037) when the film state measuring instrument (imaging module 600, fig.6) detects that a temperature (refer to paragraph 0075) of the semiconductor film (refer as “semiconductor substrates” in the LI).
LI does not disclose detects that a temperature of the semiconductor film has fallen to a temperature higher than or equal to 100 0C and a predetermined temperature lower than or equal to a melting point.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LI’s apparatus with detects that a temperature of the semiconductor film has fallen to a temperature higher than or equal to 100 0C and a predetermined temperature lower than or equal to a melting point, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to adjust the condition required for desired result, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with LI’s teaching.

	Regarding claim 3, , the modification of LI (fig.2A and 6) discloses substantially all features set forth in claim 1, LI (fig. 2A) does not disclose wherein the film state measuring instrument is configured detect the state of the semiconductor film by measuring at least one of a reflectance, a transmittance, an emissivity, and a resistance value of the semiconductor film.
LI (fig. 6)  further discloses wherein the film state measuring instrument (imaging module 600, fig.6) is configured detect the state of the semiconductor film (refer as “semiconductor substrates” in the LI) by measuring a reflectance (refer to Paragraph 0075 cited: “…The sampling optic 612 has a reflective surface 618 optically coupled to the substrate support and to the detecting module 616. Energy from the aperture member 116 enters the transmitting optic 602, passing through the first transmitting optic 610, the sampling optic 612, and the second transmitting optic 614 to illuminate a substrate disposed on the work surface 120 of the substrate support 110. Energy reflected from the substrate travels back through the second transmitting optic 614 and reflects from the reflective surface 620 of the sampling optic 612. The reflected energy is directed to the detecting optic 616....”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LI (fig.2A)’s “diagnostic module 233”  with LI (fig.6)’s “imaging module 600”, as LI already discloses that it is an alternative embodiment, in order to provide the capability to monitor the result on the semiconductor film directly, such that would provide a better control of irradiation on semiconductor film and reduce defect on the irradiation.

	Regarding claim 5, the modification of LI (fig. 2A and 6) discloses substantially all features set forth in claim 1, LI (fig. 2A)  further discloses wherein at least a part of the laser light adjusting mechanism (refer to Paragraph 0037 about “ pulse timing” and splitter 212, fig.2A) is a partial reflection mirror (refer to Paragraph 0036 cited: “…The splitter 212 may be a partial mirror …”) provided in an optical path (refer to fig.2A) from the laser light source (energy module 102, fig.2A) to the semiconductor film (refer as “semiconductor substrates” in the LI) that is configured to be able to change a transmittance (sampled pulse 232, fig.2A) of an incident (refer to combine pulse 228 hitting splitter 212, fig.2A) laser beam (input pulse 224A, fig.2A).

	Regarding claim 6, the modification of LI (fig. 2A and 6) discloses substantially all features set forth in claim 5, LI (fig.2A) further discloses an irradiation interval (refer to “pulse timing” in Paragraph 0037) from when a laser beam (input pulse 224A, fig.2A) is applied until when a next laser beam (refer as Paragraph 0037 about adjusting and control of pulse timing and power output to each laser) is applied is adjusted.
LI (fig. 2A and 6)  does not disclose wherein a plurality of the partial reflection mirrors are present, the optical path from the laser light source to the semiconductor film is divided into a plurality of optical paths by the plurality of the partial reflection mirrors, and by adjusting an optical length of the plurality of optical paths, an irradiation interval from when a laser beam is applied until when a next laser beam is applied is adjusted.
	However, another embodiment LI (fig. 3A) discloses wherein a plurality of the partial reflection mirrors (plurality of splitter 350 A-E, fig. 3A) are present, the optical path (path A-E, fig. 3A) from the laser light source (laser energy pulse, fig. 3A) to the semiconductor film (refer as “semiconductor substrates” in the LI) is divided into a plurality of optical paths (paths A-E, fig. 3A) by the plurality of the partial reflection mirrors (plurality of splitter 350 A-E, fig. 3A), and by adjusting an optical length of the plurality of optical paths (paths A-E, fig. 3A), an irradiation interval from when a laser beam is applied until when a next laser beam is applied is adjusted.

    PNG
    media_image3.png
    565
    459
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LI (fig. 2A)’s apparatus with a plurality of the partial reflection mirrors are present, the optical path from the laser light source to the semiconductor film is divided into a plurality of optical paths by the plurality of the partial reflection mirrors, and by adjusting an optical length of the plurality of optical paths, an irradiation interval from when a laser beam is applied until when a next laser beam is applied is adjusted, as  taught by LI (fig. 3A), in order to provide the ability to make temporal decorrelation of pulses (refer to Paragraph 0084 cited: “…The pulse shaping modules described in connection with FIGS. 3A, 3D, and 3G may be used for temporal decorrelation of pulses…”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaji (US2003/0116545A1) may discloses substantially all features set forth in claim 1.
Shida et al (US9245757B2) may read claims 5 and 6.
Yamazaki et al (US2004/0253838A1) may read on claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        April 29, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761